                Case 18-12354-LSS         Doc 38     Filed 10/28/19     Page 1 of 3



                          UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE


In re:                                                  Chapter 7

CREDIMAC PBC,                                           Case No. 18-12354 (KJC)

                               Debtor.


 SUPPLEMENTAL DECLARATION OF DAVID W. CARICKHOFF IN SUPPORT OF
   APPLICATION OF THE CHAPTER 7 TRUSTEE FOR ORDER AUTHORIZING
 RETENTION OF ARCHER & GREINER, P.C. AS COUNSEL TO THE CHAPTER 7
             TRUSTEE NUNC PRO TUNC TO OCTOBER 16, 2018


         I, David W. Carickhoff, do hereby declare as follows:

         1.     I am a shareholder in the law firm of Archer & Greiner, PC (“A&G” or the

“Firm”), which maintains an office for the practice of law at, among other places, 300 Delaware

Avenue, Suite 1100, Wilmington, DE 19801.

         2.     I submit this declaration (the “Supplemental Declaration”) to supplement the

affidavit(s) previously submitted on behalf of A&G in support of the engagement of A&G as

counsel to Alfred T. Giuliano, the Chapter 7 Trustee (the “Trustee”), in the above-captioned case

(the “Chapter 7 Case”) and to provide disclosures regarding changes in A&G’s hourly rates.

         3.     As described in the Application of the Chapter 7 Trustee for an Order Authorizing

Retention of Archer & Greiner, P.C. as Counsel to the Chapter 7 Trustee Nunc Pro Tunc to

October 16, 2018 [Docket No. 20] (the “Retention Application”), A&G’s hourly billing rates are

subject to periodic review and adjustments to reflect, among other things, changes in

responsibilities and increased experience. A&G last increased its hourly rates in October of

2018, and has determined that it needs to increase its hourly rates in order to adjust for certain

changes in economic conditions and increased operating costs. The Retention Application was
               Case 18-12354-LSS         Doc 38     Filed 10/28/19      Page 2 of 3



approved by the Court’s Order entered on November 26, 2018 [Docket No. 29] (the “Retention

Order”). Pursuant to the Retention Application and Retention Order, A&G is to provide

reasonable notice to the Chapter 7 Trustee and the U.S. Trustee in connection with any increase

of A&G’s hourly billing rates and file a notice of any such increase with the Court.

       4.      Effective as of October 1, 2019, A&G has increased the hourly rates of all A&G’s

professionals working in its offices with respect to all matters. The hourly rates of professionals,

including those involved with representation of the Chapter 7 Trustee, have been increased as

follows:

                    Professional Type and     Old Hourly Rate       New Hourly Rate
                            Level

                    Stephen M. Packman –           $635.00                $665.00
                         Shareholder
                    David W. Carickhoff –          $575.00                $605.00
                         Shareholder
                     Jerrold S. Kulback -          $490.00                $515.00
                            Partner
                     Douglas G. Leney –            $395.00                $415.00
                            Partner
                       Alan M. Root –              $450.00                $475.00
                            Partner
                       Kevin F. Shaw –             $350.00                $370.00
                           Associate
                     Christian E. Hansen -         $205.00                $215.00
                           Paralegal

       5.      The new hourly rates for professionals to be charged by A&G are reasonable

based upon the customary compensation charged by A&G and comparably skilled professionals

at other firms in cases and matters other than in cases under the Bankruptcy Code. A&G has

carefully considered this rate increase, as well as the rate increases of other law firms providing

similar services.
              Case 18-12354-LSS        Doc 38    Filed 10/28/19     Page 3 of 3



        6.    A&G has notified the Chapter 7 Trustee of the hourly rate increases disclosed in

this Supplemental Declaration.

        7.    The foregoing constitutes the Supplemental Declaration of A&G pursuant to the

Retention Order.


Dated: October 28, 2019                         By: /s/ David W. Carickhoff
                                                   David W. Carickhoff (#3715)
                                                   ARCHER & GREINER
                                                   A Professional Corporation
                                                   300 Delaware Ave., Suite 1100
                                                   Wilmington, DE 19801
                                                   (302) 777-4350
                                                   (302) 777-4352 (fax)
                                                   dcarickhoff@archerlaw.com
                                                   Counsel to Alfred T. Giuliano,
                                                   Chapter 7 Trustee

217437652v1
